IN THE SUPREME COURT OF TEXAS
                                       NO. 12-0636

                               IN RE MELISSA BLEVINS

                          ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

       1.      Relator’s motion for emergency relief, filed August 3, 2012, is granted.
The order titled Approval for Placement in Mexico, signed October 12, 2011, the Order
Denying Temporary Restraining Order, signed April 16, 2012, and any other order issued
in Cause No. D04777, styled In the Interest of R.M.R. and A.L.R., Children, in the 249th
District Court of Somervell County, Texas that orders the minor children to be removed
from foster care and placed in Mexico are stayed pending further order of this Court.
       2.      The real parties in interest are requested to respond to relator’s petition for
writ of mandamus on or before August 13, 2012.
       3.      The petition for writ of mandamus remains pending before this Court.


       Done at the City of Austin, this August 03, 2012.


                                              BLAKE A. HAWTHORNE, CLERK
                                              SUPREME COURT OF TEXAS

                                              BY CLAUDIA JENKS, CHIEF DEPUTY CLERK